DETAILED ACTION

This Office Action is a response to an amendment filed on 03/24/2021, in which claims 1-19 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1, 11, 12, and 13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, 12, and 13 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 11, 12, and 13, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fails to teach or suggest the limitations of: “after the first motion vector difference is determined, determining a second motion vector difference for a second prediction direction of the bi-directional prediction including: determining whether a first flag indicates the second motion vector difference being zero; in a case that the first flag is determined to indicate the second motion vector difference being zero, setting the second motion vector difference to a zero vector; in a case that the first flag is determined to not indicate the second motion vector difference being zero, setting the second motion vector difference to be an opposite value of the first motion vector difference when a second flag has a first value, and receiving the second motion vector difference from the encoded data when the second flag has a second value; and reconstructing the current CU according to the bi-directional prediction performed based on the first motion vector difference and the second motion vector difference” as recited in claim 1. Claims 11, 12, and 13 claim feature similar to the ones claimed in claim 1. Thus, the mentioned limitation in combination with all other limitations of the claim has been found allowable. 
Claims 1, 11, 12, and 13 are allowed and all claims dependent on claims 1, 11, 12, and 13 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483